                       EXHIBIT G




Case 1:17-cv-00262-MR Document 88-7 Filed 08/10/20 Page 1 of 5
LAST NAME          FIRST NAME         AMOUNT DUE      INCENTIVE PYMT
Acker, Jr.         William            $      3,607.53
Adams              Mark               $      4,543.38
Albert             Thomas             $      3,094.33
Allen              David              $        694.34
Anastasia          Thomas             $      2,656.59
Anchondo           Charlene           $      4,679.23
Anderson           Betty              $      4,399.98
Applebaum          Cynthia            $      2,739.61
Arango             Margaret           $      4,649.04
Arango             Oscar              $      4,664.13
Baker              Dorothy            $      4,483.00
Ballinger          Estate of Porter   $      3,901.87
Barber, III        Harold             $      2,581.12
Barboza            Joana              $      2,415.09
Betty              Jared‐Jay          $      3,509.42
Blakely            Wendy              $      4,279.23
Boatwright         Dwayne             $      4,490.55
Bradley            Cynthia            $      3,215.08
Brandt             Timothy            $      1,388.67
Brandt             Arlene             $      1,388.67
Breedlove          Jessica            $        649.05
Brown              Lisa               $      2,671.69
Brown              Robert             $      3,094.33
Browning           Jennifer Spayth    $      2,430.18 $           1,000.00
Buff               Forrest            $      3,079.23
Burkett, Jr.       James              $      3,962.25 $           1,000.00
Burnett            Aaron              $      2,490.56
Burris             Elijah             $      1,607.54
Campbell           Regina             $      4,543.38
Carter             Justin             $      4,475.45
Chevalier          Nicole             $      2,973.57
Clevez‐Gutierrez   Jorge              $      2,799.99
Cole               Richard            $           ‐
Collins            Mark               $      3,283.01
Cousins            Glen               $      3,796.21
Craig              Bruce              $      1,320.75
Craig              Virginia           $      3,539.61
Crawford           Phyllis            $      1,698.11
Cronenberg         Dominick           $      2,875.46
Crowder            Curt               $      4,784.88
Cruz               William            $      3,275.46
Cuellar            James              $      1,086.79
Davis              Stephanie          $      1,909.43
Dawkins, Jr.       Kenneth            $        784.90
Denis              Rebecca            $      3,494.33
Diaz               Jeffrey            $      1,773.58


Case 1:17-cv-00262-MR Document 88-7 Filed 08/10/20 Page 2 of 5
LAST NAME          FIRST NAME        AMOUNT DUE        INCENTIVE PYMT
Dickerman          Lynell Berkeley   $      2,332.07
Dillon             David             $      4,588.66
Ducut              Remelyn           $      3,154.70
England            Matthew           $      4,392.44
Estes              Brian             $      2,588.67   $          2,000.00
Fernandez          Christopher       $      1,124.52
Figueroa Morales   Jenniffer         $      2,935.84
Fisher             Chandler          $      2,445.27
Fleming, Jr.       Robert            $      3,698.10
Forga              Teresa            $      2,950.93
Franckoeur         Fresnel           $        996.22
Franklino          Alicia            $      1,501.88
Furst              George            $      1,388.67
Gault              Antario           $      2,558.48
Goings             Ashley            $      1,547.16
Gouge              Elizabeth         $      2,324.52
Gregory            Barbara           $      3,735.83
Griffin            Dustan            $      2,784.90
Gulley             Heather           $      2,354.71
Halfpenny          Kim               $      1,388.67
Halfpenny          Simon             $        535.85
Harris             Lashanga          $      3,381.12
Henderson          Amanda            $      2,799.99
Henderson          Tera              $      2,837.73
Higgins            Eddie             $      3,698.10
Hightower          Sean              $      2,935.84
Hogrobrooks        Enid              $      1,796.22
Hoover             Margaret          $      3,101.87   $          1,000.00
Humble             Justin            $      1,932.07   $          1,000.00
Humble             Charlotte         $      2,724.52   $          1,000.00
Ingerick           Connor            $      2,203.77
Isackson           Sharon            $      4,316.96   $          1,000.00
Jackson            Katrina           $      4,218.85
Jones              Cecelia           $      1,569.81
Jones              Sean              $      1,750.94   $          2,000.00
Kadlec             Jessica           $      1,411.32
Kakoz              Jalal             $      2,347.16
Kava               Darren            $      2,158.48
Kava               Linda             $      2,188.67
Kelly              Joseph            $      1,479.24
Kessler            Shelia            $      3,660.36
King               BeLinda           $      2,505.65   $          3,000.00
Kirk               Helen             $      1,562.26
Kozma              Jodie             $      4,271.68
Kral               Miroslav          $      2,301.88
Laguerre           Schneider         $      1,290.56


Case 1:17-cv-00262-MR Document 88-7 Filed 08/10/20 Page 3 of 5
LAST NAME          FIRST NAME       AMOUNT DUE      INCENTIVE PYMT
LaMothe            Shirley          $        671.70
LaMothe            Thomas           $      3,728.29
Langston           Christopher      $      4,490.55
Lawing             Daniel           $      3,230.18
Leavy              Sheila           $      1,599.99
Lewandowski        Miranda          $      2,332.07
Lewis              Marlene          $      2,633.95
Lewis              Lindsay          $      4,415.08
Lossiah            Jasmine          $      2,090.56
Maddox             Tiffany          $      1,494.33
Maney              Rose             $        664.15
Mangus             Ailen            $      3,260.36
Mara               Anthony          $      4,249.04
Marcum             Doris Ann        $      3,139.61
Martin             Kenneth          $      4,513.19
Martin             Lisa             $      2,452.82
Mastifino          Lesley           $        452.83
McCollough         Samantha         $      4,573.57
McGhee             Charlotte        $      3,222.63
Messersmith        Allison          $      2,845.27
Meyer              Kelly            $      4,543.38
Micoli             John             $      4,633.94
Miller             Frank            $      2,460.37
Monroe             Kimberly         $      1,781.13
Moore              LaWanza          $      4,679.23
Mudge              Kelly            $      1,358.49
Mullett            Kimberly         $      2,996.22
Murawski           Alexander        $      3,501.87
Murcia             Vanesa           $      2,822.63
Murcia             Wilson           $      3,086.78
Myers              Sherri           $      2,898.10
Newman             Rachel           $      2,015.09
Olivieri           Mary‐Catherine   $      3,245.27
Owen               Kymberly         $      3,275.46
Pawliczek          Patrycja         $      4,399.98
Penland            Brooke           $      2,898.10
Piercy, Jr.        Jimmy            $      3,894.32
Poirot, Jr.        Edward           $      2,769.80
Prater             Betsy            $      2,671.69
Pratt              Mike             $      2,777.35
Pullium            Cyrus            $      1,283.01
Pullium            Tamera           $      4,535.83
Ramos              Delfin           $      2,113.20
Rasmussen          Claudia          $      2,815.08
Rayburn‐Trobaugh   Catherine        $      1,569.81
Rodriguez          Jesus            $      2,415.09


Case 1:17-cv-00262-MR Document 88-7 Filed 08/10/20 Page 4 of 5
LAST NAME      FIRST NAME    AMOUNT DUE        INCENTIVE PYMT
Rogers         Matthew       $      4,566.02
Saintons       James         $      3,086.78
Sexton         Eric          $      2,913.20
Simmons        Trevor        $      1,358.49   $          1,000.00
Singleton      Shellene      $      2,483.01
Smith          James         $      4,098.10
Snyder         Janice        $      3,411.31
Snyder, Jr.    Stuart        $      3,116.97
Spaulding      Brenda        $        520.75
Spraski        Ronald        $      3,290.55
Sprinkle       Adam          $      2,332.07
Stucky         Heather       $      2,762.25
Thomas         Melanie       $        845.28
Thompson       Tamara        $      3,539.61   $          2,000.00
Tipton         Julie         $      2,732.07
Tomlin         Brian         $      4,498.10
Towns          Amanda        $      4,120.74
Tromp          Kari          $      2,550.93
Tucker         Marie         $      2,822.63
Valentine      Brandi        $      3,984.89
Valentine      Jonathan      $      4,037.72
Vaughn         Mitzie        $      3,871.68
Verdell        Adah          $      1,690.56
Verdell        Levi          $      1,879.24
Vidou          Lisa          $      2,611.31
Walsh          Caren         $        935.85
Wellington     Stephanie     $      2,611.31
West           Stacy         $      3,743.38
White          Rodney        $      1,283.01
Whiting        Johnny        $      4,664.13
Wiggins        Katie         $      2,588.67
Wilson         Beverly       $      4,188.66
Wilson         Kathy         $      4,445.27
Witcher        Grady         $      2,415.09
Wolf           Stephanie     $      2,633.95
Yuzzi          Steven        $      3,728.29
Zackman, V     Charles       $      4,083.00
                             $    495,500.00   $         16,000.00




Case 1:17-cv-00262-MR Document 88-7 Filed 08/10/20 Page 5 of 5
